NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



RICARDO CORONADO,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D13-6123
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 8, 2014.

Appeal from the Circuit Court for
Hillsborough County; Ronald Ficarrotta,
Judge.

Howard L. Dimmig, II, Public Defender, and
Richard J. Sanders, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Peter Koclanes, Assistant
Attorney General, Tampa, for Appellee.



VILLANTI, Judge.

             Ricardo Coronado appeals the withhold of adjudication and the sentence

imposed after he pleaded no contest to charges of possession of methamphetamine

and possession of drug paraphernalia while reserving his right to appeal the denial of

his dispositive motion to suppress. Because the warrant affidavit was insufficient to
establish probable cause to search the residence where the drugs were found, we

reverse and remand for discharge.

              On August 15, 2013, Deputies Christopher Maffei and Ryan Daniels of the

Hillsborough County Sheriff's Office submitted a sworn application for a search warrant.

The affidavit initially outlined the experience both officers had in investigating narcotics

crimes. It then stated that both officers had responded to an address in Hillsborough

County to serve an outstanding warrant on one Eddie Rodriguez. The affidavit did not

indicate the nature of the offenses that supported the warrant for Rodriguez's arrest.

              Upon arriving at the address in question, the officers saw a grey Ford

Ranger pickup truck parked on the premises. When they ran the license plate number

affixed to the truck to see whether the vehicle belonged to Rodriguez, they discovered

that the plate was actually registered to a 1997 blue Audi that had been reported stolen

in Hillsborough County sometime in 2013.

              The officers made contact with the owner of the house, Leovijilda

Coronado. After they determined that Rodriguez was not on the property, they asked

about the pickup truck. Mrs. Coronado told the officers that the truck belonged to her

son, Ricardo Coronado, and she summoned him from the house to speak with the

officers. Mr. Coronado told the officers that he had found the license plate in the ditch

next to the house about a week earlier and that he assumed it was abandoned, so he

took it. As Mr. Coronado was talking to the officers, they noticed numerous vehicles

and vehicle parts in the backyard behind the residence. In response to further

questioning, Mr. Coronado told the officers that he scrapped vehicles for their parts so

that he could repair vehicles for friends.




                                             -2-
              The officers requested permission to search the backyard for any vehicle

parts that might belong to the stolen Audi, and Mr. Coronado agreed. As Mr. Coronado

was walking the officers through the backyard, Deputy Maffei claimed he detected the

odor of marijuana emanating from a small shed in the yard. When the officers asked

Mr. Coronado if they could search the shed, he indicated that they would need to seek

permission from his mother. The officers then asked Mrs. Coronado for permission to

search the shed, but she refused permission.

              Based on these events, Deputy Maffei drafted an affidavit that requested

authority to search not only the shed, backyard, and vehicles on the property, but also

the Coronado residence. Despite containing no facts other than those noted above, the

affidavit alleged that the officers had reason to believe that the residence was "being

used in violation of the Florida Comprehensive Drug Abuse Prevention Act and/or Theft

statute 812.014." The magistrate authorized the warrant on August 15, 2013, and law

enforcement executed the warrant the same day. No marijuana was found in the shed

or anywhere else on the property; no parts belonging to the stolen Audi were found; and

no other stolen car parts were found either. However, the search of the residence

revealed a small quantity of methamphetamine.

              After being charged with possession of the methamphetamine, Mr.

Coronado filed a motion to suppress. The trial court held an evidentiary hearing on the

motion, at which both Deputy Maffei and Deputy Daniels testified. Deputy Maffei

testified that the shed from which the odor of marijuana was emanating was a small

wooden shed that was about thirty feet away from the house. He also clarified that it

was the odor of burnt marijuana that he had detected. When Deputy Maffei asked Mr.




                                           -3-
Coronado about the odor, Mr. Coronado responded that he had no idea why anyone

would smell marijuana coming from the shed. However, Mr. Coronado refused to

permit the officers to look in the shed, saying that the property belonged to his mother.

Mrs. Coronado subsequently refused the officers permission to look in the shed.

              At that point, according to Deputy Maffei, he decided to get a warrant

based on the odor emanating from the shed and also "partly based on the fact that a

stolen vehicle part was located on the property and strewed [sic] about the property

there were numerous other vehicles, parts." He included the residence in the affidavit

because "[i]n our experience, when we write search warrants for homes and trailers

such as this, it's not uncommon for us to locate other items of evidentiary value in

adjacent structures, like sheds, vehicles and what have you." And in this case, "[s]eeing

that the residence was so close to the structure where we got the odor of marijuana, we

have reason to believe there may be also paraphernalia or items of evidentiary value in

the structure of the home."

              Deputy Daniels also testified at the motion hearing. He confirmed that he

smelled the odor of marijuana coming from a shed that was about thirty feet behind the

house. Deputy Daniels also clarified that when Deputy Maffei left the property to obtain

the search warrant, Deputy Daniels remained at the property to ensure that no one went

into or out of the shed. The fact that Deputy Daniels was waiting at the property while

the affidavit was prepared and reviewed was not contained in the affidavit.

              In arguing that the search warrant was valid, the State asserted that it

would not be reasonable to limit the officers to just the location where they actually

smelled the marijuana. Instead, the State argued that the odor of marijuana coming




                                           -4-
from the shed gave the officers probable cause "to search everything on that property to

look for anything he thought would come back to any criminal activity going on." Mr.

Coronado argued that "smelling the odor of marijuana in a shed in somebody's yard

does not give you the right to search the residence. It does not extend PC to your

home." The trial court denied the motion to suppress with no explanation, either in its

oral or written ruling.

               On appeal from a ruling denying the suppression of evidence seized

pursuant to a search warrant, "[t]his court's review consists of 'a legal examination of the

evidence in the affidavit to determine whether it establishes probable cause—with a

presumption of correctness given to the trial court, which in turn gave great deference to

the magistrate.' " Barrentine v. State, 107 So. 3d 483, 484 (Fla. 2d DCA 2013) (quoting

Pilieci v. State, 991 So. 2d 883, 894 (Fla. 2d DCA 2008)). "In determining whether

probable cause exists to justify a search, the trial court must make a judgment, based

on the totality of the circumstances, as to whether from the information contained in the

warrant there is a reasonable probability that contraband will be found at a particular

place and time." Pagan v. State, 830 So. 2d 792, 806 (Fla. 2002) (citing Illinois v.

Gates, 462 U.S. 213 (1983)). Hence, the warrant affidavit must establish via case-

specific facts a nexus between the place to be searched and evidence of probable

criminality. See Burnett v. State, 848 So. 2d 1170, 1173 (Fla. 2d DCA 2003). Mere

speculation that some evidence of criminal activity might be found if a broad enough

search is permitted is insufficient to support the issuance of a warrant. See, e.g., Dyess

v. State, 988 So. 2d 146, 149 (Fla. 1st DCA 2008).




                                           -5-
              Here the question for this court is whether the facts set forth in the search

warrant affidavit establish a reasonable probability of finding narcotics and/or stolen

vehicle parts in the Coronado residence. The answer is clearly no. The facts set forth

in the affidavit did establish probable cause to obtain a warrant to search the shed for

evidence of narcotics based on the officers' having smelled the odor of marijuana

emanating from the shed. Cf. Smith v. State, 904 So. 2d 534, 537 (Fla. 1st DCA 2005)

(noting that, like the "plain view" doctrine, the "plain smell" doctrine provides probable

cause to search the location of the smell). The affidavit also arguably established

probable cause to search the yard and the vehicles in it for evidence of theft of car parts

based on the "stolen" license plate and the various car parts strewn throughout the

yard. However, the affidavit contained absolutely no facts that would establish probable

cause to believe that the Coronado residence itself contained any evidence of illegal

activity, and mere proximity, standing alone, cannot create probable cause where none

otherwise exists. Thus the affidavit was insufficient on its face to support the issuance

of a search warrant for the residence.

              In this regard, this case is quite similar to that of Thompson v. State, 548
So. 2d 806 (Fla. 1st DCA 1989). There, officers received a tip from an informant that

Thompson was cultivating marijuana in a greenhouse attached to the side of his trailer

home. Id. at 807. Another informant likewise reported that he had seen marijuana

plants growing in the greenhouse. Id. This second informant also reported that he had

seen Thompson removing "something" from the greenhouse and taking it into the trailer.

Id. Based on these reports, officers obtained a search warrant for both the greenhouse

and the trailer. Id. Thompson moved to suppress the items obtained from the trailer




                                            -6-
and greenhouse pursuant to the search warrant, but the trial court denied the motion.

Id. On appeal, however, the First District reversed in part, noting that while the affidavit

contained a sufficient factual predicate to support the search of the greenhouse, it did

not contain a sufficient factual predicate to support the search of the trailer because "an

assertion that marijuana has been observed growing immediately outside a dwelling is

not sufficient in itself to support a warrant for a search of the dwelling." Id. at 808. The

court also noted that the assertion that "something" had been removed from the

greenhouse and taken into the trailer, without a specific indication of what was removed

and taken inside, was also insufficient to support the warrant for the search of the trailer.

Id.; see also Howard v. State, 483 So. 2d 844, 846 (Fla. 1st DCA 1986) (holding that

observation of marijuana growing in the yard of a residence was insufficient to support a

warrant for a search of the residence itself).

              Here, as in Thompson and Howard, the detection of the odor of marijuana

coming from the shed on the Coronado property was equivalent to an observation of

contraband and was sufficient to support the search warrant as it pertained to the shed.

Notably, Mr. Coronado does not challenge the sufficiency of the warrant as it relates to

the search of the shed. However, the detection of the odor coming from the shed,

without more, was insufficient to support a search warrant for the residence itself. The

affidavit at issue contained not a single fact that would even arguably support a

conclusion that any evidence of narcotics violations or stolen property would be found

within the Coronado residence. Without case-specific facts providing a nexus between

the odor in the shed and the residence itself, the warrant was invalid as to the

residence.




                                            -7-
              In support of the trial court's ruling, the State argues that the good faith

exception to the warrant requirement applies to these facts. The good faith exception

permits the use of evidence seized pursuant to a warrant unsupported by probable

cause "when a police officer has acted in an objectively reasonable manner, in objective

good faith, and as a reasonably well-trained officer would act in seeking the warrant

from a detached and neutral magistrate and thus has reasonably relied upon the

warrant in executing a search within the warrant's terms and scope." Pilieci, 991 So. 2d

at 896. However, the good faith exception does not apply when "the officer has acted

dishonestly, recklessly, or under circumstances in which an objectively reasonable

officer would have known the affidavit or the existing circumstances were insufficient to

establish probable cause for the search." Id.; see also Gonzalez v. State, 38 So. 3d
226, 230 (Fla. 2d DCA 2010); Garcia v. State, 872 So. 2d 326, 330 (Fla. 2d DCA 2004)

(holding that good faith exception did not apply when the search warrant affidavit failed

to establish a nexus between the objects of the search and the residence to be

searched). Moreover, the good faith exception does not apply to a search warrant for a

residence when "[t]he supporting affidavit contains absolutely no allegation in regard to

any infraction of the law occurring inside the home." Howard, 483 So. 2d at 847.

              Here, an objectively reasonable officer would have known that the search

warrant affidavit, which contained not a single allegation to support a conclusion that

narcotics, stolen items, or other evidence of criminal activity would be found in the

Coronado residence, was insufficient to establish probable cause for a search of that

residence. Therefore, the good faith exception does not apply, the motion to suppress




                                            -8-
should have been granted, and the trial court erred in denying it. Hence, we reverse

and remand for discharge.

             Reversed and remanded for discharge.



SILBERMAN and CRENSHAW, JJ., Concur.




                                         -9-